Citation Nr: 1451623	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  08-12 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance or being housebound.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel



INTRODUCTION

The Veteran served on active duty from August 1967 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a September 2007 rating decision issued by the Regional Office (RO)                  in Houston, Texas.  Jurisdiction was later transferred to the RO located in              Waco, Texas. 

The Veteran scheduled for a videoconference hearing before the Board in November 2014.  However, he did not appear for the proceeding, and he has not requested that the hearing be rescheduled or provided good cause.  Therefore, his hearing request is deemed withdrawn. See 38 C.F.R. §§ 20.704(e) (2014).

This case was reviewed and processed through the Veterans Benefits Management System (VBMS).  The Virtual VA file also includes VA treatment records.  Otherwise, the remainder of the Virtual VA documents are either irrelevant to this appeal or duplicative of the VBMS file.   The Agency of Original Jurisdiction (AOJ) will have the opportunity to review the additional VA treatment records in Virtual VA upon remand.

The issue of entitlement to service connection for right hemispheric stroke/subcortical stroke with speech dystharthria and spastic left hemiparesis (cerebrovascular accident) was raised in an April 2008 VA Form 9.  In particular, the Veteran claimed that the disorder was secondary to his service-connected diabetes mellitus.  The Board notes that the claim was previously denied in a September 2007 rating decision; however, the Veteran provided additional private medical evidence relevant to the claim in April 2008.  His representative also submitted a statement in December 2011 asserting that the Veteran had a cerebrovascular accident that was caused by his service-connected diabetes mellitus.  Nevertheless, the matter has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over the issue, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran and his representative have contended that he is entitled to SMC based on the need for regular aid and attendance or being housebound due to his right hemispheric stroke and residuals therefrom.  Indeed, the September 2007 rating decision on appeal noted that he required aid and attendance due to his nonservice-connected cerebrovascular accident.  However, as noted above, the issue of entitlement to service connection for that disorder has been raised and must be referred to the RO for initial adjudication.  Therefore, the Board finds that the claims for SMC and service connection are inextricably intertwined. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Accordingly, the case is REMANDED for the following action:

The AOJ should adjudicate the referred claim for service connection for a cerebrovascular accident, to include as secondary to service-connected diabetes mellitus.

After adjudicating that claim, the AOJ should readjudicate the claim for SMC based on the need for regular aid and attendance or by reason of being housebound.  If the claim on appeal for SMC is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) on this matter and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).



